Allowable Subject Matter
Claims 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 16-18, the cited references do not teach or reasonably suggest a method as recited in claim 16 wherein a distal end of the core member inserted into a shaft of a balloon catheter is fixed to a holding member which is fixed to an insertion portion of a pleating section and wherein the holding member fixed to the distal end of the core member is fixed to a fixing insertion portion of the folding section.  Moreover, Yanes discloses fixing the guidewire to a back gripper of the fluting or pleating apparatus which includes a back plate having an opening (FIGS. 9 and 12 of Yanes).   However, there is no teaching or suggestion in Yanes or any other reference of record of a method as recited in claims 16-18 wherein the holding member fixed to the distal end of the core member is fixed to a fixing insertion portion of the folding section.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 16-18.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 16-18 without impermissible hindsight.  For the foregoing reasons, the invention of claims 16-18 is deemed non-obvious.  Claims 19-23 depend either directly or indirectly from claim 17, claims 24-28 depend either directly or indirectly from claim 16 and claims 29-33 depend either directly or indirectly from claim 18.  These dependent claims are therefore also directed to allowable subject matter for the reasons set forth above with respect to claims 16-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/

Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746